DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections to claim(s) 1, 17 and 18 have been withdrawn in light of the instant amendment.
The 112(b) rejection to claim(s) 17-20 have been withdrawn (for example, processor 1010, in specification paragraph 0061, executes these functions in claim limitations).
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
For claims 1, 10 and 17, Applicant argues that that the cited references do not disclose the amended limitations.  The Office disagrees.
	First, for Claim 1, Applicant argues that the cited references do not disclose the limitation related to “deriving a base score for each user based on a position of the user within the organization relative to other users in the organization; [and] obtaining communication and grouping information about the user with respect to the other users from one or more communication programs used by the users”. The Office disagrees.
	Specifically, Konetski discloses automating backup policy application to users in a data protection system of an organization (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization, NK discloses obtaining organizational hierarchy information about the users from a directory service used by the organization (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user.), Savir discloses calculating a total score … a match of their respective total score relative to the total score range (Savir [0001] adapting data protection policies based on risk estimations. [0043]  By way of example only, the score given to the collected data or portions thereof or the sentiment may range from −1 to +1. A score of 0 may be normal and may be associated with normal risk. A score of −1 may be a very negative sentiment and reflects high risk. This range can be divided into ranges or associated with predetermined values.)
	Konetski-NK-Savir does not teach user with respect to the other users, user within the organization relative to other users in the organization.
However, Wana teaches user with respect to the other users, user within the organization relative to other users in the organization. (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services. 
Next, for claim 10 and 17, Applicant argues as similar to Claim 1.
The combination of Konetski, NK, Savir and Wana discloses the limitations of independent claims 1, 10 and 17.
Applicant’s arguments for dependent claims 2-9, 11-16 and 18-20 are based on their respective base independent claims 1, 10 and 17, which are addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konetski (US 20180260284 A1), in view of NK (US 20180300387 A1), further in view of Savir (US 20210019235 A1), further in view of Wana (US 20120290565 A1).
Regarding Claim 1, Konetski teaches
A computer-implemented method of automating backup policy application to users in a data protection system of an organization, comprising: (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
organizational hierarchy information about the users (Konetski [0009] For example, a first rank or position may include an executive role, the given user may include an executive employee of the organization, and the backup profile may include first backup rules specific to employees exercising the executive role. [0010] A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role.)
communication and grouping information about the user with respect to the other users from one or more communication programs used by the users; (Konetski [0050] For instance, CEO emails may be classified as business critical for both integrity and confidentiality reasons. Engineers' daily emails may be less critical, and may make up a large percentage of the organization's data amount.)
and applying a respective policy to data process by the user based the respective policy. (Konetski [0042]  it may use backup policy 206 to backup data stored by the organization, for instance, by applying different backup profiles corresponding to users 201A-201C to the different types of data 202-205.)
Konetski  does not teach 
obtaining organizational hierarchy information about the users from a directory service used by the organization; deriving a base score for each user based on a position of the user within the organization relative to other users in the organization; obtaining communication and grouping information about the user with respect to the other users from one or more communication programs used by the users; deriving a score modifier value from the communication and grouping information; 
	However, NK teaches
obtaining organizational hierarchy information about the users from a directory service used by the organization; (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user.)
deriving a base score for each user based on a position of the user within the organization relative to other users in the organization; (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.) (i.e. the level number is a base score for each user)
obtaining communication and grouping information about the user with respect to the other users
 from one or more communication programs used by the users; (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
deriving a score modifier value from the communication and grouping information; (NK [0084] Each of the email categories 706A-E can also have a title. Email messages from users that are levels five and over can be from superiors of the client user, and can be considered more relevant or more important than email messages from other users.)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication and grouping information.
	Konetski-NK does not teach 
calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; and applying a respective policy to data process by the user based on a match of their respective total score relative to the total score range of the respective policy.
	However, Savir teaches calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; (Savir [0001] adapting data protection policies based on risk estimations. [0044] A particular phrase may be scored by assessing parts and then summing the results.)
and applying a respective policy to data process by the user based on a match of their respective total score relative to the total score range of the respective policy. (Savir  [0043]  By way of example only, the score given to the collected data or portions thereof or the sentiment may range from −1 to +1. A score of 0 may be normal and may be associated with normal risk. A score of −1 may be a very negative sentiment and reflects high risk. This range can be divided into ranges or associated with predetermined values.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
	Konetski-NK-Savir does not teach user with respect to the other users, user within the organization relative to other users in the organization.
However, Wana teaches user with respect to the other users, user within the organization relative to other users in the organization. (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 2, Konetski, NK, Savir and Wana teach
The method of claim 1 wherein the users each control and use at least one data processing device for the organization, and wherein the respective policy is applied to the at least one data processing device of a user. (Konetski discloses backup policy applied to users in the organization) (NK [0052] In some cases, an enterprise map 184 can be generated for a particular client device 109 or a user associated with the particular client device 109)
	Regarding Claim 4, Konetski, NK, Savir and Wana teach
The method of claim 1 wherein the directory service comprises one of a Lightweight Directory Access Protocol (LDAP) database, or a Microsoft Active Directory database. (NK [0053]  In some cases, the management service 120 can query a directory service 150 such as MICROSOFT® Active Directory, LDAP)
Regarding Claim 5, Konetski, NK, Savir and Wana teach
The method of claim 4 wherein the one or more communication programs comprise at least one of an e-mail program, a chat program, a social network platform, and an electronic bulletin board program. (NK [0001] A management service can provide an enterprise with access to email, corporate documents, social media posts, and other enterprise content to prevent theft, data loss, and unauthorized access.)
	Regarding Claim 6, Konetski, NK, Savir and Wana teach
The method of claim 1 wherein the base score is scored on an inverse scale and is derived directly from the user position in the hierarchy with top level users having no upward reporting lines assigned a lower score and middle and lower level users with multiple upward reporting lines having positive integer scores proportional to a number of reporting lines. (NK [0042] The hierarchy 200 can be associated with an organization or an enterprise. In one example, the hierarchy 200 can include a vice president 203. The vice president 203 can manage project managers 206 and 209, who can be considered direct subordinates of, or directly subordinate to, the vice president 203. The vice president 203 can be managed by another position that can be considered a direct superior of, or directly superior to, the vice president 203. Such a superior can include a president, a chief executive officer, a group such as a board of directors, or the individuals of the board of directors. The vice president 203 can be considered level six of the hierarchy 200. Those superior to the vice president 203 can be considered greater than level six.) 
	Regarding Claim 7, Konetski, NK, Savir and Wana teach
The method of claim 6 wherein the score modifier value is derived by taking into account at least one of a plurality of factors defining communication and grouping activities of a user. (NK [0079] The email messages can be stored by the management service 120 or another service. Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
	Regarding Claim 8, Konetski, NK, Savir and Wana teach
The method of claim 7 wherein the factors comprise at least one of a number of e-mail messages transacted in a period of time, a relative hierarchical level to the user of senders and receivers of the e-mail messages, association in one or more groups with users of a higher hierarchical level; and association with people or groups inside or outside of the organization. (NK [0079] In some cases, each email message can include a time and/or a date that the email message was sent. (i.e. a number of email messages transacted in a period of time can be calculated based on the email time/date) [0080] the email application 175 can determine hierarchy information associated with each email message. [0081] The email application 175 can show or hide email messages relative to a particular level. For example, the email application 175 can hide all email messages from users under level two, regardless of the client user level (e.g., email level<2). [0082] The email application 175 can also categorize email messages. One category or a number of categories can be defined using a relationship to a particular level or using a relationship to a client user level. For example, a first category can be defined to include email messages that are more than one level over the client user's level (e.g., email level>client user level+1). A second category can include all email messages that are from a level of the client user's direct superior (e.g., email level=client user level+1). A third category can include all email messages that are from the client user's level and below (e.g., post level client user level). A fourth category can include all email messages to which no email level can be identified, such as when the email address that sent the email message cannot be found in the enterprise map 184.) (i.e. when email address cannot be found in the enterprise map, it is outside of the organization)
Regarding Claim 9, Konetski, NK, Savir and Wana teach
The method of claim 8 wherein the score modifier value for each factor is derived by: defining a threshold value for each factor; obtaining an objective value for the user for the factor from the obtained communication and grouping information for the user; and comparing the obtained value with the defined threshold value for the factor. (NK [0096] The social application 181 can also promote and/or demote posts 746A and 746B in the list of posts based on a number of factors. The factors can include a relation to a particular level, a relation to a level of the client user, a time of submission, and a measure of interaction between the client user and the user that submitted the post. The social application 181 can likewise promote and/or demote comments 749A and 749B in the list of comments for the post 746A.) (Savir [0045] Certain actions may be taken based on threshold levels or scores.)
Regarding Claim 10, Konetski teaches
A computer-implemented method of automating backup policy application to users in a data protection system of an organization, comprising: (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
defining a plurality of backup policies to apply to data processed by users in the organization, 
(Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0042]  it may use backup policy 206 to backup data stored by the organization, for instance, by applying different backup profiles corresponding to users 201A-201C to the different types of data 202-205.)
wherein each backup policy dictates a different performance characteristic based on storage cost and target storage type and location; (Konetski [0010] The first backup rules, when executed, may cause the IHS to route the copy of the data to at least two different storage locations, a first storage location configured to store a number of copies of the data, and a second storage location configured to store a different number of copies of the data. A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role. [0011] The second set of backup rules, when executed, may cause the IHS to route the copy of the data to a single storage location in a cloud or network.)
identifying a hierarchical position of a user within the organization relative to other users in the organization; (Konetski [0009] For example, a first rank or position may include an executive role, the given user may include an executive employee of the organization, and the backup profile may include first backup rules specific to employees exercising the executive role. [0010] A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role.)
communication and grouping behavior of the user within the organization with respect to other users in the organization; (Konetski [0050] For instance, CEO emails may be classified as business critical for both integrity and confidentiality reasons. Engineers' daily emails may be less critical, and may make up a large percentage of the organization's data amount.)
and automatically assigning a policy of the plurality of backup policies to the user. (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
Konetski  does not teach 
determining communication and grouping behavior of the user within the organization;
score for the user based on the hierarchical position and communication and grouping behavior; 
and automatically assigning a policy of the plurality of backup policies to a data processing device operated by the user for the user.  
	However, NK teaches
determining communication and grouping behavior of the user within the organization; (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
score for the user based on the hierarchical position and communication and grouping behavior; (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user. [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent. [0068] The social application 181 can also categorize posts and comments.  A category can be defined using a relationship to a particular level or using a relationship to a level of the user of the client device 109. )
and automatically assigning a policy of the plurality of backup policies to a data processing device operated by the user for the user.  (NK [0052] In some cases, an enterprise map 184 can be generated for a particular client device 109 or a user associated with the particular client device 109)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication and grouping information.
	Konetski-NK does not teach 
calculating a total score for the user based on the hierarchical position and communication and grouping behavior; and automatically assigning a policy of the plurality of backup policies to a data processing device operated by the user based on the total score for the user.  
	However, Savir teaches calculating a total score,  based on the total score ([0001] adapting data protection policies based on risk estimations. [0044] A particular phrase may be scored by assessing parts and then summing the results.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0044]) total score and range of score and match risk with backup policy.
	Konetski-NK-Savir does not teach user within the organization with respect to the other users, user within the organization relative to other users in the organization.
However, Wana teaches user with respect to the other users, user within the organization relative to other users in the organization. (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
	Regarding Claim 11, Konetski, NK, Savir and Wana teach
The method of claim 10 wherein the hierarchical position of the user is obtained by a directory service used by the organization, (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user.)
and the communication and grouping behavior is derived from one or more communication programs used by the user, and includes at least one e- mail program. (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0068] The social application 181 can also categorize posts and comments.  A category can be defined using a relationship to a particular level or using a relationship to a level of the user of the client device 109.)
Regarding Claim 12, Konetski, NK, Savir and Wana teach
The method of claim 11 wherein the total score is derived by combining a base score with a score modifier value, wherein the base score is derived from the hierarchical position of the user in the organization. (Savir discloses combining scroes) (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent. [0068] The social application 181 can also categorize posts and comments.  A category can be defined using a relationship to a particular level or using a relationship to a level of the user of the client device 109. (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.) (i.e. user level in organization hierarchy is base score, email activities and social application posts categorize is the modifier value)
Regarding Claim 13, Konetski, NK, Savir and Wana teach
The method of claim 12 wherein the base score is scored on an inverse scale and is derived directly from the user position in the hierarchy with top level users having no upward reporting lines assigned a lower score and middle and lower level users with multiple upward reporting lines having positive integer scores proportional to a number of reporting lines. (NK [0042] The hierarchy 200 can be associated with an organization or an enterprise. In one example, the hierarchy 200 can include a vice president 203. The vice president 203 can manage project managers 206 and 209, who can be considered direct subordinates of, or directly subordinate to, the vice president 203. The vice president 203 can be managed by another position that can be considered a direct superior of, or directly superior to, the vice president 203. Such a superior can include a president, a chief executive officer, a group such as a board of directors, or the individuals of the board of directors. The vice president 203 can be considered level six of the hierarchy 200. Those superior to the vice president 203 can be considered greater than level six.) 
Regarding Claim 14, Konetski, NK, Savir and Wana teach
The method of claim 13 wherein the score modifier value is derived by taking into account at least one of a plurality of factors associated with the communication and grouping activities of the user and quantifiable by the one or more communication programs. (NK [0079] The email messages can be stored by the management service 120 or another service. Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.) 
Regarding Claim 15, Konetski, NK, Savir and Wana teach
The method of claim 14 wherein the factors comprise at least one of: a number of e-mail messages transacted in a period of time, a relative hierarchical level to the user of senders and receivers of the e-mail messages, association in one or more groups with users of a higher hierarchical level; and association with people or groups inside or outside of the organization. (NK [0079] In some cases, each email message can include a time and/or a date that the email message was sent. (i.e. a number of email messages transacted in a period of time can be calculated based on the email time/date) [0080] the email application 175 can determine hierarchy information associated with each email message. [0081] The email application 175 can show or hide email messages relative to a particular level. For example, the email application 175 can hide all email messages from users under level two, regardless of the client user level (e.g., email level<2). [0082] The email application 175 can also categorize email messages. One category or a number of categories can be defined using a relationship to a particular level or using a relationship to a client user level. For example, a first category can be defined to include email messages that are more than one level over the client user's level (e.g., email level>client user level+1). A second category can include all email messages that are from a level of the client user's direct superior (e.g., email level=client user level+1). A third category can include all email messages that are from the client user's level and below (e.g., post level client user level). A fourth category can include all email messages to which no email level can be identified, such as when the email address that sent the email message cannot be found in the enterprise map 184.) (i.e. when email address cannot be found in the enterprise map, it is outside of the organization)
Regarding Claim 16, Konetski, NK, Savir and Wana teach
The method of claim 15 wherein the score modifier value for each factor is derived by: defining a threshold value for each factor; obtaining an objective value for the user for the factor from the obtained communication and grouping information for the user; and 28Attorney Docket No.: 122956.01 (DL1.322U) comparing the obtained value with the defined threshold value for the factor. (NK [0096] The social application 181 can also promote and/or demote posts 746A and 746B in the list of posts based on a number of factors. The factors can include a relation to a particular level, a relation to a level of the client user, a time of submission, and a measure of interaction between the client user and the user that submitted the post. The social application 181 can likewise promote and/or demote comments 749A and 749B in the list of comments for the post 746A.) (Savir [0045] Certain actions may be taken based on threshold levels or scores.)
Regarding Claim 17, Konetski teaches
A system for automating backup policy application to users in a data protection system of an organization, comprising: (Konetski [0008] a backup policy that includes a plurality of backup profiles, each of the plurality of backup profiles corresponds to a different user within an organization. [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof.) 
organizational hierarchy information about the users (Konetski [0009] For example, a first rank or position may include an executive role, the given user may include an executive employee of the organization, and the backup profile may include first backup rules specific to employees exercising the executive role. [0010] A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role.)
communication and grouping information about the user from one or more communication programs used by the users with respect to other users in the organization, (Konetski [0050] For instance, CEO emails may be classified as business critical for both integrity and confidentiality reasons. Engineers' daily emails may be less critical, and may make up a large percentage of the organization's data amount.)
and a backup server computer defining a plurality of backup policies to apply to data processed by users in the organization, wherein each backup policy dictates a different performance characteristic based on storage cost and target storage type and location, (Konetski [0009] In some cases, the given user may be classified by rank or position within the organization, and the backup profile may be selected among a plurality of other backup profiles associated with different ranks or positions. [0058] features that may be implemented using systems and methods described herein may include, but not limited to: (1) target policy provisioning and management in a data backup and recovery solution [0059] It should be understood that various operations described herein may be implemented in software executed by logic or processing circuitry, hardware, or a combination thereof. [0010] The first backup rules, when executed, may cause the IHS to route the copy of the data to at least two different storage locations, a first storage location configured to store a number of copies of the data, and a second storage location configured to store a different number of copies of the data. A second rank or position may include a non-executive role, the given user may include a non-executive employee of the organization, and a second selected backup profile may include a second set of backup rules specific to employees exercising the non-executive role. [0011] The second set of backup rules, when executed, may cause the IHS to route the copy of the data to a single storage location in a cloud or network.)
and applying a respective policy to data process by the user based the respective policy. (Konetski [0042]  it may use backup policy 206 to backup data stored by the organization, for instance, by applying different backup profiles corresponding to users 201A-201C to the different types of data 202-205.)
Konetski  does not teach 
an organization classifier component obtaining obtaining organizational hierarchy information about the users from a directory service used by the organization relative to other users in the organization, deriving a base score for each user based on a position of the user within the organization, obtaining communication and grouping information about the user from one or more communication programs used by the users, deriving a score modifier value from the communication and grouping information,
	However, NK teaches
an organization classifier component obtaining obtaining organizational hierarchy information about the users from a directory service used by the organization, (NK [0009] In some cases, the user identifiers can be obtained from a directory service. The management service can generate an enterprise map using the hierarchy that can include a user identifier and a level from the hierarchy for each user.)
deriving a base score for each user based on a position of the user within the organization, (NK [0042] Turning now to FIG. 2, shown is a hierarchy 200. [0043]  For example, while the programmers shown are all on level three, a programmer that is directly managed by the vice president 203 can be considered a level five user.) (i.e. the level number is a base score for each user)
obtaining communication and grouping information about the user from one or more communication programs used by the users; (NK [0037] The email application 175 can be executed in the client device 109 to provide access to email messages. A user interface of the email application 175 can organize and display email messages using the hierarchy data 142 and/or the enterprise map 184. [0079] Each email message can identify a source email address or can include a user identifier or a name that identifies a user that sent the email message. In some cases, each email message can include a time and/or a date that the email message was sent.)
deriving a score modifier value from the communication and grouping information, (NK [0084] Each of the email categories 706A-E can also have a title. Email messages from users that are levels five and over can be from superiors of the client user, and can be considered more relevant or more important than email messages from other users.)
	Konetski and NK are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski and NK to modify the Konetski’s system with NK’s teaching. The motivation for doing so would be to have (NK [0009, 0037, 0084]) categorization using an organizational hierarchy obtained from a directory service and email communication and grouping information.
	Konetski-NK does not teach 
and calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; and applying a respective policy to data process by the user based on a match of their respective total score relative to the total score range of the respective policy.
	However, Savir teaches calculating a total score for each user by combining its respective base score and score modifier value; defining a total score range to each policy of a plurality of backup policies provided by the data protection system; (Savir [0001] adapting data protection policies based on risk estimations. [0044] A particular phrase may be scored by assessing parts and then summing the results.)
and applying a respective policy to data process by the user based on a match of their respective total score relative to the total score range of the respective policy. (Savir  [0043]  By way of example only, the score given to the collected data or portions thereof or the sentiment may range from −1 to +1. A score of 0 may be normal and may be associated with normal risk. A score of −1 may be a very negative sentiment and reflects high risk. This range can be divided into ranges or associated with predetermined values.)
	Konetski, NK and Savir are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK and Savir to modify the Konetski-NK’s system with Savir’s teaching. The motivation for doing so would be to have (Savir [0043, 0044]) total score and range of score and match risk with backup policy.
	Konetski-NK-Savir does not teach users relative to other users in the organization, users with respect to the other users
However, Wana teaches users relative to other users in the organization, users with respect to the other users (Wana [0015]  A final category of score may be identified as an activity sub-score. The activity sub-score is a measure of social communication with others in the organization and may include shared communication with others outside the organization intranet.  A social graph may be calculated for a sub-score or by combining two or more sub-scores rather than having a master sub-score with a predetermined score total.)
	Konetski, NK, Savir and Wana are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir and Wana to modify the Konetski-NK-Savir’s system with Wana’s teaching. The motivation for doing so would be to have (Wana [0027])  the provisioning of social graph services.
Regarding Claim18, Konetski, NK, Savir and Wana teach
The system of claim 17 wherein the users each control and use at least one data processing device for the organization, and wherein the respective policy is applied to the at least one data processing device of a user, and wherein the directory service comprises one of a Lightweight Directory Access Protocol (LDAP) database, or a Microsoft Active Directory database, (NK [0053]  In some cases, the management service 120 can query a directory service 150 such as MICROSOFT® Active Directory, LDAP)
and the one or more communication programs comprise at 29Attorney Docket No.: 122956.01 (DL1.322U) least one of an e-mail program, a chat program, a social network platform, and an electronic bulletin board program. (NK [0001] A management service can provide an enterprise with access to email, corporate documents, social media posts, and other enterprise content to prevent theft, data loss, and unauthorized access.)
Regarding Claim 19, Konetski, NK, Savir and Wana teach
The system of claim 17 wherein the base score is scored on an inverse scale and is derived directly from the user position in the hierarchy with top level users having no upward reporting lines assigned a lower score and middle and lower level users with multiple upward reporting lines having positive integer scores proportional to a number of reporting lines, and wherein the score modifier value is derived by taking into account at least one of a plurality of factors defining communication and grouping activities of a user. (NK [0042] The hierarchy 200 can be associated with an organization or an enterprise. In one example, the hierarchy 200 can include a vice president 203. The vice president 203 can manage project managers 206 and 209, who can be considered direct subordinates of, or directly subordinate to, the vice president 203. The vice president 203 can be managed by another position that can be considered a direct superior of, or directly superior to, the vice president 203. Such a superior can include a president, a chief executive officer, a group such as a board of directors, or the individuals of the board of directors. The vice president 203 can be considered level six of the hierarchy 200. Those superior to the vice president 203 can be considered greater than level six.) 
Regarding Claim 20, Konetski, NK and Savir teach
The system of claim 19 wherein the factors comprise at least one of: a number of e-mail messages transacted in a period of time, a relative hierarchical level to the user of senders and receivers of the e-mail messages, association in one or more groups with users of a higher hierarchical level; 
and association with people or groups inside or outside of the organization, and wherein the score modifier value for each factor is derived by: (NK [0079] In some cases, each email message can include a time and/or a date that the email message was sent. (i.e. a number of email messages transacted in a period of time can be calculated based on the email time/date) [0080] the email application 175 can determine hierarchy information associated with each email message. [0081] The email application 175 can show or hide email messages relative to a particular level. For example, the email application 175 can hide all email messages from users under level two, regardless of the client user level (e.g., email level<2). [0082] The email application 175 can also categorize email messages. One category or a number of categories can be defined using a relationship to a particular level or using a relationship to a client user level. For example, a first category can be defined to include email messages that are more than one level over the client user's level (e.g., email level>client user level+1). A second category can include all email messages that are from a level of the client user's direct superior (e.g., email level=client user level+1). A third category can include all email messages that are from the client user's level and below (e.g., post level client user level). A fourth category can include all email messages to which no email level can be identified, such as when the email address that sent the email message cannot be found in the enterprise map 184.) (i.e. when email address cannot be found in the enterprise map, it is outside of the organization)
defining a threshold value for each factor; obtaining an objective value for the user for the factor from the obtained communication and grouping information for the user; and comparing the obtained value with the defined threshold value for the factor. (NK [0096] The social application 181 can also promote and/or demote posts 746A and 746B in the list of posts based on a number of factors. The factors can include a relation to a particular level, a relation to a level of the client user, a time of submission, and a measure of interaction between the client user and the user that submitted the post. The social application 181 can likewise promote and/or demote comments 749A and 749B in the list of comments for the post 746A.) (Savir [0045] Certain actions may be taken based on threshold levels or scores.)
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konetski (US 20180260284 A1),  in view of NK (US 20180300387 A1),  further in view of Savir (US 20210019235 A1), further in view of Wana (US 20120290565 A1), further in view of Blitzer (US 10089148 B1).
Regarding Claim 3, Konetski, NK, Savir and Wana teach
The method of claim 1 wherein the each backup policy of the plurality of backup policies specifies a target storage location, (Konetski [0043] each backup profile specified in backup policy 206 may be configured to provide, to routing engine 209, instructions about where to transmit and/or recover backed-up data from. In this example, routing engine 209 has an a connection to “on-premises” storage facility having Solid-State Drive (SSD) storage device(s) 211, Tape or Magnetic storage device(s) 212, and optical storage device(s) 213. [0052] Profiling and routing engine routes backup location and redundancy based on backup policy. In this example, CEO emails may be stored “on premises” and in a US-based cloud, with many different copies on various media, while Engineers' emails may be stored on a global cloud)
	Konetski-NK-Savir does not teach a recovery time objective, and a recovery point objective for data backed up under the backup policy.
	However, Blitzer teaches a recovery time objective, and a recovery point objective for data backed up under the backup policy. (Blitzer Col. 1, lines 34-36: the present invention provide a method, an apparatus and a computer-program product for configuring policy-based replication. Col. 3, lines 24-32: a recovery rules tab 310 of the policy editor interface 300 includes fields for specifying recovery exposure 311 and how to restore from backup 312. For example, recovery exposure attributes 311 may include recovery point objective (e.g., backup recovery point objective  315-1 and replication recovery  point objective 315-2) and recovery time objective (e.g., backup recovery time objective 316-1 and replication recovery time objective 316-2))
Konetski, NK, Savir, Wana and Blitzer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Konetski, NK, Savir, Wana and Blitzer to modify the Konetski-NK-Savir-Wana’s system with Blitzer’s teaching. The motivation for doing so would be to have (Blitzer Col. 1, lines 34-36; Col. 3, lines 24-32) creating a replication service according to the policy specified recovery time objective and recovery point objective.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135